DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05NOV2021 has been entered.
Response to Arguments and Declarations
The Amendment filed 05NOV2021 has been entered. No new matter has been entered. Applicant's arguments filed 05NOV2021 have been fully considered but they are not persuasive.
Independent claim 1 as follows:
A heater treater comprising:
a housing having one or more fluid inlet and outlet ports;
at least one heat exchanger tube positioned at least partially within the housing so as to be in contact with an emulsion flowing through the housing;
at least one electric heater having an electric heating element positioned within the at least one heat exchanger tube;
a sufficient volume of a heat transfer fluid within the heat exchanger tube such that the electric heater is in contact with the heat transfer fluid;
an electrical power source in communication with the at least one electric heater; and
a temperature controller in communication with the electric heater, the temperature controller having a temperature probe in contact with the emulsion, wherein the temperature controller regulates electrical current 
Heater treaters are known in the art of separation of oil and water emulsions by application of heat. See BRUCE Figs. 4,4A; par. [0004,0007]. It is further recognized the disadvantages of conventional heater treaters such as high fuel costs, wastes, emissions, and safety concerns (par. [0008]). BRUCE has proposed a solution to the drawbacks of conventional heater treaters by providing a heater separator that eliminates concerns for emissions into the atmosphere as it will reduce and/or eliminate the use of natural gas and reduce vapor generation in the separator and preventing waste (par. [0009,0011,0014]). This is achieved by a modification of an existing gas burner heater treater with the gas burner removed from the fire tube and replaced with a heat exchange assembly (par. [0116-0117]; Fig. 18).
Fluid heaters have been known for over a century. The first water heater was invented in 1868, improved and commercialized in 1889. Fossil fuels such as natural gas, oil, and coal were commonly used to heat water as it was readily available. As electricity became more common, electric water heaters became popular due to their ease of installation and low cost (See Steam water heaters, 2018). In 1917 Ida Forbes invented the electric hot water heater for domestic applications (see e.g. US 1251210). 
KING teaches treating products from oil-producing wells using electric heaters (C1/L14-15; C3/L7-8). WRIGHT teaches separating emulsions using an electrical resistance heated unit (C1/L6; C2/L8). BRUCE (par. [0014]), KING (C3/L7-8), and WRIGHT (C2/L6-17) all teach temperature controllers. It would have been obvious to one of ordinary skill in the art to modify the heater treater of BRUCE with an electrical 
Regarding the declaration of Bobby Hess, to be of probative value, any secondary evidence must be related to the claimed invention (nexus required). See MPEP 716.01(b). Hess discusses a need for a system that breaks oil-water emulsions with the application of heat without the use of an open flame. Using an open flame to apply heat has caused excessive amounts of fire tube failures in heater treater (see par. [5]). Claim 1 (as above) uses open-ended language that does not specifically exclude an open flame to apply heat. Further discussion of the electric heater treater configuration generally does not particularly point to any features of the claimed invention and does not provide a clear nexus (par. [7-8]). Further discussions do not explain the significance of lower maintenance costs as it relates to the claimed invention or any features that are distinguished from the prior art. It is unclear whether the reduction in costs is unexpected or significant. Hess further discusses an improved temperature control without providing any data and thus is lacking in objective evidence that the improved temperature control with electric heat is better than with a gas burner (par. [9]). Hess further discusses increased gas sales without providing any objective evidence of sales or whether it is significant (par. [10]).
The declaration does not specifically state the reasons of objective non-obviousness including unexpected results (MPEP 716.02), commercial success (MPEP 716.03), long-felt need and failure of others (MPEP 716.04), skepticism of experts (MPEP 716.05), or copying (MPEP 716.06). The Applicant has further clarified that Applicant has not argued unexpected results (REMARKS P7). It is argued that the Scully Signal Co. v. Electronics Corp. of America, 570 F.2d 355, 196 USPQ 657 (1st. Cir. 1977). Hess has not provided a clear objective evidence of non-obviousness by providing industry praise directly correlating to a claimed feature distinguished from the prior art.
Regarding the declaration of Robby Miller, Miller has stated the features of the electric heater treater in use, which directly correlates to the claimed invention. Further discussion of the electric heater treater configuration generally does not particularly point to any features of the claimed invention and thus the objective evidence of non-obviousness is directed towards the claimed invention as a whole. Miller, similarly to the declaration of Hess, does not explain the significance of lower maintenance costs. It is unclear whether the reduction in costs is unexpected or significant. In regards to the 
Regarding the declaration of Chris Pearson, the analysis of the declaration provided Miller is similarly applied to Pearson. Pearson discusses fire tube failures as a result of corrosive properties of the water (par. [5]). It is unclear how this is related to the claimed invention or even an open-flame fire tube. The total job costs associated with fire-tube changes does not explain the significance of the costs. Pearson discusses being aware of the problems for 3 years, but does not discuss what was being done to address the problems or how others have failed. Pearson discusses installing an electric heater treater in facilities with the highest H2S content for safety reasons. In regards to the prior art, BRUCE discusses the potential safety concerns with a flame (par. [0008]) and their solution by using alternative sources of heat (par. [0009,0011,0014]). Pearson discusses the general uses and advantages of using an electric heater treater. It is unclear what RVP and LACTs are and how much losses have been lost or whether those losses are significant. No objective evidence is provided which includes data showing a significant and unexpected result directly attributable to the claimed invention. The declaration does not specifically discuss the importance of e.g. an electric heating element and why is solves a long felt need where others have failed.

Applicant argues Ex parte Thompson, which discusses that an Examiner must properly weigh evidence of secondary considerations. In view of the above, the Examiner has properly weighed evidence of secondary considerations and found it to be insufficient in establishing nonobviousness.
Regarding the prior art (REMARKS P9-10 as filed), “resistance heating may be an efficient and cost-effective heating element” provides a perfect reason and motivation to modify the device of BRUCE. One having ordinary skill in the art would have found it obvious to improve heater treaters by using other means of heating, including a resistance heating element known in the art. Applicant appears to argue a change of operation. The Examiner disagrees. The heater treater operates the same, which is using heat to break emulsions. The difference is how the heat is applied. It is known in the art to use resistance heating elements as means for transferring heat, which is cost-effective and efficient. The solution provided by BRUCE uses solar, wind, or photovoltaic cells (par. [0009]). In contrast, KING provides heat using an electric heating element in a simple low-cost construction (Fig. 2; C2/L22-23).
Regarding the arguments further (REMARKS P11 as filed), the statement that the references are in the same technological environment of oil separations establishes removing products from the wells which interfere with the production of oil by the wells, products such as paraffin and asphaltene.” C1/L11-16. KING further states “Accumulation of paraffin, asphaltene and the like between the rod and tube significantly increases the power required to move the rod in the tube and avoidance of the costs for the increase in power is a major reason for removing the paraffin, asphaltene and the like from the well […] apparatus for removing paraffin asphaltene from producing oil wells without harming the well”. C2/L8-25. Thus KING is most concerned with separations of oil products.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4-8,10-13 are rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20130223826) in view of KING (US 5641022) in view of WRIGHT (US 4988427).
Regarding claim 1, BRUCE teaches solar heating for site located oil storage or separation (title, Figs.) including a heater treater (see Fig. 4A for details of a conventional heater treater and Fig. 18 for a firetube retrofit) comprising:
a housing (annotated Fig. 4A) having a fluid inlet (oil/water inlet, Fig. 4A) and outlet (e.g. oil outlet, Fig. 4A);

a heater (heat exchange assembly, e.g. Fig. 19B #608) having a heating element (Fig. 19F #608c) positioned within the heat exchanger tube;
a sufficient volume of a heat transfer fluid (working fluid, Fig. 18 #618) within the heat exchanger tube such that the heater is in contact with the heat transfer fluid;
a temperature controller (par. [0120]) in communication with the heater, the temperature controller having a temperature probe in contact with the emulsion (e.g. Fig. 18 #T12), wherein the temperature controller regulates the system to maintain a temperature sufficient to break the emulsion (par. [0133]).
BRUCE does not teach an electric heater having an electric heating element. KING teaches a method for removing paraffin and asphaltene from producing wells (title, Figs.) including a heat exchanger tube (Fig. 1 #13);
an electric heater (e.g. Fig. 1 #14) having an electric heating element (annotated Fig. 2) positioned within the heat exchanger tube;
a sufficient volume of a heat transfer fluid (heated liquid, Fig. 2 #28) within the heat exchanger tube such that the electric heater is in contact with the heat transfer fluid;
an electrical power source (“electrically powered immersion heater”; C3/L35-36) in communication with the electric heater; and,
a temperature controller (Fig. 2 #17) in communication with the electric heater.
KING teaches their heat exchange unit is cost-effective (C2/L16-25).

an electric heater having an electric heating element (Fig. 2 #44);
an electrical power source (Fig. 4 #78) in communication with the electric heater; and
a temperature controller (Fig. 4 #77) in communication with the electric heater, the temperature controller having a temperature probe (Fig. 4 #75), wherein the temperature controller regulates electrical current from the electrical power source to the electric heater to increase or decrease the heat output of the electric heating element to maintain a temperature sufficient to break the emulsion (C2/L8-14; C3/L45-53).
Note that resistance heating has been used for decades (C1/L50), which have wide utility in both portable and fixed facilities (C1/L66-67).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the heater of BRUCE with an electrical heating element and temperature control of KING and WRIGHT in order to provide a simple, automatic, and cost-effective heater/heat exchange unit as is known in the art. The references are combinable, because they are in the same technological environment of oil separations. See MPEP 2141 III (A) and (G).



Annotated Fig. 4A

    PNG
    media_image1.png
    816
    761
    media_image1.png
    Greyscale

Regarding claim 4, BRUCE teaches one end of the heat exchanger tube is outside the housing (Fig. 18).
Regarding claim 5, KING teaches the electric heating element has a length of 50% or less of the length of the heat exchanger tube (as implied by Fig. 2).
Regarding claim 6, BRUCE teaches two heaters are positioned within the heat exchanger tube (Fig. 18).
Regarding claim 7, BRUCE teaches the sufficient volume of the heat transfer fluid is in contact with at least 50% of the inner surface of the heat exchanger tube (working fluid is filled up to the expansion tube #640; par. [0141]).
Regarding claim 8, BRUCE teaches the heat transfer fluid is glycol (par. [0118]).
Annotated Fig. 2

    PNG
    media_image2.png
    470
    814
    media_image2.png
    Greyscale

Regarding claim 10, BRUCE teaches a temperature probe (e.g. Fig. 18 #T8) immersed in the heat transfer fluid, wherein the temperature probe measures the temperature of the heat transfer fluid.
Regarding claim 11, BRUCE teaches the heat exchanger tube is essentially a closed system as is implied in Fig. 18. Port #633 is a fill drain port for filling the fire tube with glycol. The vent #640a is for safety in case of overpressure (par. [0141]).
In considering the disclosure of BRUCE, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom (MPEP 2144.01).
Regarding claim 12, BRUCE teaches a fill neck (fig. 18 #633), wherein the heat transfer fluid is introduced into the heat exchanger tube through the fill neck (par. [0141]).
Regarding claim 13, BRUCE teaches a drain (fill drain, fig. 18 #633), wherein the heat transfer fluid is removed from the heat exchanger tube through the drain (par. [0141]).
Claims 3, 24 are rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20130223826) in view of KING (US 5641022) in view of WRIGHT (US 4988427) in view of COLE (US 3649516).
Regarding claim 3, BRUCE does not teach the heater treater comprises two or more heat exchanger tubes positioned within the housing. 
However, duplication of parts (i.e. multiple heat exchanger tubes) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B). COLE teaches a separator with vessel-length phase separation sections (title, Figs.) including multiple heat exchanger tubes (Figs. 6-7 #101,102).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the heater treater of BRUCE to have two heat exchanger tubes as taught by COLE in order to provide a more effective heat treatment. The references are combinable, because they are in the same technological environment of separator systems. See MPEP 2141 III (A), and (G).
Regarding claim 24, the combination of references teaches and/or suggests at least one electric heater is positioned in each of the heat exchanger tubes. Obviously each heat exchange tube would receive a heater.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20130223826) in view of KING (US 5641022) in view of WRIGHT (US 4988427) in view of LIVINGSTONE (US 2668225).
Regarding claim 9, BRUCE teaches the heat transfer fluid is glycol (par. 0118]), but does not teach the heat transfer fluid is triethylene glycol. 
LIVINGSTONE teaches a vaporizable liquid electrode boiler (title, Figs.) including a heat exchanger tube (Fig. 1 #12); and
an electric heater having an electric heating element (Fig. 1 #20) positioned within the heat exchanger tube.
LIVINGSTONE further teaches that ethylene glycol including triethylene glycol (C3/L10) has a high boiling point and low vapour pressure, which makes it a very safe and efficient heat transfer fluid (C2/L41-C3/L6).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the working fluid of BRUCE to be ethylene glycol as taught by LIVINGSTONE for the purpose of providing a very safe and efficient heat transfer fluid. The references are combinable, because they are in the same technological environment of industrial heating systems. Note further that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2141 III (A), (G), and (F).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BRUCE (US 20130223826) in view of KING (US 5641022) in view of WRIGHT (US 4988427) in view of COLE (US 3649516) in view of  LIVINGSTONE (US 2668225).
Regarding claim 14, KING teaches the electric heating element has a length of 50% or less of the length of the heat exchanger tube (Fig. 2).
BRUCE does not teach the heater treater comprises two or more heat exchanger tubes positioned within the housing. 
However, duplication of parts (i.e. multiple heat exchanger tubes) has no patentable significance absent persuasive evidence that a new and unexpected result is produced (MPEP 2144.04.VI.B). COLE teaches a separator with vessel-length phase separation sections (title, Figs.) including multiple heat exchanger tubes (Figs. 6-7 #101,102).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the heater treater of BRUCE to have two heat exchanger tubes as taught by COLE in order to provide a more effective heat treatment. The references are combinable, because they are in the same technological environment of separator systems. See MPEP 2141 III (A), and (G).
the combination of references teaches and/or suggests at least one electric heater is positioned in each of the heat exchanger tubes. Obviously each heat exchange tube would receive a heater.
BRUCE teaches the heat transfer fluid is glycol (par. 0118]), which is in contact with at least 50% of the inner surface of the heat exchanger tube (working fluid is filled up to the expansion tube #640; par. [0141]).
BRUCE does not teach the heat transfer fluid is triethylene glycol. 
LIVINGSTONE teaches a vaporizable liquid electrode boiler (title, Figs.) including a heat exchanger tube (Fig. 1 #12); and

LIVINGSTONE further teaches that ethylene glycol including triethylene glycol (C3/L10) has a high boiling point and low vapour pressure, which makes it a very safe and efficient heat transfer fluid (C2/L41-C3/L6).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the working fluid of BRUCE to be ethylene glycol as taught by LIVINGSTONE for the purpose of providing a very safe and efficient heat transfer fluid. The references are combinable, because they are in the same technological environment of industrial heating systems. Note further that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2141 III (A), (G), and (F).
The combination of references (in combination with WRIGHT) would teach and/or suggest an electrical power source and a temperature controller in communication with each of the electric heaters.
BRUCE further teaches a second temperature probe (e.g. Fig. 18 #T8) in contact with the glycol, wherein the second temperature probe measures the temperature of the glycol.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777